Detailed Action 
1. 	This office action is in response to communicated dated 13 July 2022 concerning application number 15/976,614 effectively filed on 10 May 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement 
3. 	The Information Disclosure Statement submitted on 12 July 2022 has been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-2, 4-17, and 20 are pending, of which claims 1 and 4 have been amended; claims 3 and 18-19 have been cancelled; and claims 1-2, 4-17, and 20 are under consideration for patentability. 
Response to Arguments
5. 	Applicants arguments dated 06 April 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the rejections of claims 1-2, 4-17, and 20. 

Examiner’s Amendment 
6. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follow: 
- 	In the claims, please amend the claims listed below as indicated with a strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
	1. 	An apparatus comprising: 
a disc-shaped housing having a top surface and a bottom surface, the bottom surface configured to fit into a disc-shaped recess of a charging dock;
 an ambient light indicator system disposed within the housing and including one or more ambient light sources for projecting ambient light through the top surface of the housing while the apparatus is docked in the charging dock; 
a temperature sensor disposed on the bottom surface, the temperature sensor configured to capture a basal body temperature reading from a forehead of a user; 
a charge circuit and one or more charge electrodes or contacts configured to charge the apparatus when the apparatus is docked in the recess of the charging dock; 
an output port configured to transfer data to the charging dock when the apparatus is docked; 
a printed circuit board disposed within the housing and including: one or more processors coupled to the temperature sensor; 
memory storing computer-readable instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
obtaining, by the one or more processors, the user's basal body temperature reading from the temperature sensor; 
storing, by the one or more processors, the user's basal body temperature reading in the memory;
determining, by the one or more processors, that the apparatus is docked in the docking station; and 
transferring, by the one or more processors, the basal body temperature reading from the memory to the output port.
4. 	A system comprising: 
a disc-shaped fertility awareness (FA) apparatus including:
 a disc-shaped housing having a top surface and a bottom surface, the bottom surface configured to fit into a disc-shaped recess of a charging dock; 
an ambient light indicator system disposed within the housing and including one or more ambient light sources for projecting ambient light through the top surface of the housing while the apparatus is docked in the charging dock; 
a temperature sensor disposed on the bottom surface, the temperature sensor configured to capture a basal body temperature reading from a forehead of a user;
 a charge circuit and one or more charge electrodes or contacts configured to charge the apparatus when the apparatus is docked in the recess of the charging dock; 
an output port configured to transfer data to the charging dock when the apparatus is docked; 
a printed circuit board disposed within the housing and including:
 one or more processors coupled to the temperature sensor; 
memory storing computer-readable instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
obtaining, by the one or more processors, the user's basal body temperature reading from the temperature sensor;
storing, by the one or more processors, the user's basal body temperature reading in the memory; 
determining, by the one or more processors, that the apparatus is docked in the docking station; and 
transferring, by the one or more processors, the basal body temperature reading from the memory to the output port; and a charging dock for the FA apparatus including: 
a housing having a top surface and a bottom surface, the top surface having a disc-shaped recess for receiving the FA apparatus; 
an ambient light indicator system disposed within the housing and including one or more ambient light sources for projecting ambient light through the top surface of the housing while the apparatus is docked in a charging dock; 
a printed circuit board disposed within the housing and including: one or more processors coupled to the ambient light indicator system; 
memory storing computer-readable instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
obtaining, by the one or more processors, one or more basal body temperature readings from an output port of the FA apparatus 
determining, by the one or more processors, fertility awareness information from the basal body temperature readings and the user input data; 
responsive to the determining, commanding, by the one or more processors, the ambient light indicator system to activate or deactivate one or more ambient light sources in accordance with the fertility awareness information to indicate a fertility status.  

Allowable Subject Matter
7. 	Claims 1-2, 4-17, and 20 are allowed.
8. 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest an apparatus comprising a disc-shaped housing, charging dock, ambient light indicator system, temperature sensor, charge circuit, output port, and a printed circuit board similar to those recited in the pending claims. Specifically, an obvious combination of the prior art of record does not disclose or suggest a disc-shaped housing that is configured to capture a basal body temperature from a forehead of the user. The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
	Zhang (US 2018/0214028 A1) teaches an apparatus ([abstract]) comprising a housing (earpiece 2201 [0080-0081, 0143-0144]), charging dock (docking cradle 2210 of the disc-shaped base station 2200 [0025, 0035, 0143-0144, FIG. 21A-22D]), ambient light indicator system ([0023]), temperature sensor (temperature sensor 1905 [0140, FIG. 19]), charge circuit ([0104, 0144]), output port (earpiece transfers temperature measurements to the dock [0029, 0147]), and a printed circuit board ([0139]). Furthermore, Zhang teaches a processor configured to obtain a user’s basal body temperature from the temperature sensor ([0064, 0093 0096]) and transfer the basal body temperature reading to the output port (the dock receives temperature data from the memory of the earpiece [0029, 0147). However, Zhang does not explicitly teach a disc-shaped housing comprising a temperature sensor that is configured to capture a basal temperature from a forehead of the user. 
	Barton-Sweeney (US 2016/0331244 A1) teaches a disc-shaped housing ([FIG. 1, 0080]) comprising a temperature sensor configured to capture a basal body temperature from a forehead of the user ([0028, 0030, 0066, 0135]).
	The obvious combination of Zhang and Barton-Sweeney does not suggest a disc-shaped housing comprising a temperature sensor configured to capture a basal body temperature from a forehead of the user. Specifically, Zhang’s apparatus is designed as an earpiece that measures a basal body temperature from the user’s ear ([0064, 0093, 0096]). Furthermore, the earpiece is not designed to take any kind of measurements from the forehead or other parts of the body. Due to this deficiency, a person having ordinary skill in the art would not be motivated to combine Zhang and Barton-Sweeney to suggest this limitation. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue feed and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Statement on Communication via Internet
9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792